               Case 19-01230-SMG         Doc 62     Filed 05/12/20     Page 1 of 14




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      BROWARD DIVISION


 In re:                                                    CASE NO. 19-17544-RBR
                                                           Chapter 11
 SEVEN STARS ON THE HUDSON
 CORPORATION d/b/a ROCKIN’ JUMP,
             Debtor,
 ____________________________________/

 SEVERN STARS ON THE HUDSON                                Adversary Proceeding
 CORPORATION d/b/a ROCKIN’ JUMP                            No. 19-AP-1230-SMG

                 Plaintiff,
 vs.
 MDG POWERLINE HOLDINGS, LLC AND
 XBK MANAGEMENT LLC d/b/a XTREME
 ACTION PARK,

             Defendants.
 _____________________________________/

                   XBK’S ANSWER AND AFFIRMATIVE DEFENSES TO
                      DEBTOR’S FIRST AMENDED COMPLAINT

          Defendant XBK Management LLC, d/b/a Xtreme Action Park (“XBK”) answers the First

Amended Complaint of Plaintiff/Debtor Seven Stars On The Hudson Corporation, d/b/a Rockin’

Jump (“Debtor”), as follows:

          1.    XBK admits that this action alleges the causes of action identified in paragraph 1,

but denies that XBK is liable to Debtor, that Debtor suffered any compensable damages and the

remaining allegations set forth in paragraph 1.

          2.    XBK admits the allegations set forth in paragraph 2.

          3.    XBK admits the allegations set forth in paragraph 3.

          4.    XBK admits the allegations set forth in paragraph 4.
              Case 19-01230-SMG          Doc 62       Filed 05/12/20   Page 2 of 14




       5.      XBK admits that Debtor was a corporation, was organized under the laws of the

State of Florida and maintained a place of business in Ft. Lauderdale, Florida but is without

information sufficient to admit or deny the remaining allegations set forth in paragraph 5 and,

therefore, denies them.

       6.      XBK admits that Defendant MDG Powerline Holdings, LLC (“MDG”) is a limited

liability company but is without information sufficient to admit or deny the remaining allegations

set forth in paragraph 6 and, therefore, denies them.

       7.      XBK admits that it is a limited liability company formed under the laws of the State

of Florida that maintains its principal place of business in Ft. Lauderdale, Florida but denies the

remaining allegations set forth in paragraph 7.

                                          THE LEASE

       8.      XBK admits the allegations set forth in paragraph 8.

       9.      XBK, who is not a party to the purported lease, admits that a document appended

to the pleading, appears to be a lease. XBK is without information sufficient to admit or deny the

remaining allegations of paragraph 9 and, therefore, denies them.

       10.     XBK, who is not a party to the purported lease, admits that a document appended

to the pleading, appears to be an amendment to the lease. XBK is without information sufficient

to admit or deny the remaining allegations of paragraph 10 and, therefore, denies them.

       11.     XBK is without information sufficient to admit or deny the allegations of paragraph

11 and, therefore, denies them.

       12.     XBK is without information sufficient to admit or deny the allegations of paragraph

12 and, therefore, denies them.

       13.     XBK is without information sufficient to admit or deny the allegations of paragraph

13 and, therefore, denies them.



                                                  2
              Case 19-01230-SMG          Doc 62      Filed 05/12/20    Page 3 of 14




                  CONSTRUCTION AND OPENING OF THE BUSINESS

       14.     XBK admits that Debtor operated a trampoline facility but is without information

sufficient to admit or deny the allegations set forth in paragraph 14 and, therefore, denies them.

       15.     XBK is without information sufficient to admit or deny the allegations of paragraph

15 and, therefore, denies them.

       16.     XBK is without information sufficient to admit or deny the allegations of paragraph

16 and, therefore, denies them.

       17.     XBK is without information sufficient to admit or deny the allegations of paragraph

17 and, therefore, denies them.

       18.     XBK is without information sufficient to admit or deny the allegations of paragraph

18 and, therefore, denies them.

       19.     XBK is without information sufficient to admit or deny the allegations of paragraph

19 and, therefore, denies them.

       20.     XBK is without information sufficient to admit or deny the allegations of paragraph

20 and, therefore, denies them.

       21.     XBK is without information sufficient to admit or deny the allegations of paragraph

21 and, therefore, denies them.

       22.     XBK is without information sufficient to admit or deny the allegations of paragraph

22 and, therefore, denies them.

       23.     XBK is without information sufficient to admit or deny the allegations of paragraph

23 and, therefore, denies them.




                                                 3
               Case 19-01230-SMG         Doc 62      Filed 05/12/20    Page 4 of 14




                RELATIONSHIP BETWEEN LANDLORD AND XTREME

       24.     XBK admits that, at some time in 2015, it was introduced to Debtor, but is without

information sufficient to admit or deny the allegations set forth in paragraph 24 and, therefore,

denies them.

       25.     XBK denies the allegations set forth in paragraph 25.

       26.     XBK denies the allegations set forth in paragraph 26.

       27.     XBK denies the allegations set forth in paragraph 27.

       28.     XBK is without information sufficient to admit or deny the allegations of paragraph

28 and, therefore denies them

       29.     XBK denies the allegations of paragraph 29 of the complaint.

       30.     XBK denies the allegations of paragraph 30 of the complaint.

       31.     XBK denies the allegations of paragraph 31 of the complaint.

       32.     XBK denies the allegations of paragraph 32 of the complaint.

       33.     XBK denies the allegations of paragraph 33 of the complaint.

       34.     XBK denies the allegations of paragraph 34 of the complaint.

       35.     XBK admits that some of its personnel were present at meetings along with

representatives of Debtor and MDG but is without information sufficient to admit or deny the

remaining allegations set forth in paragraph 35 and, therefore, denies them.

       36.     XBK denies the allegations set forth in paragraph 36.

       37.     XBK denies the allegations set forth in paragraph 37.

       38.     XBK denies the allegations set forth in paragraph 38.

       39.     XBK admits that it transmitted the e-mail appended to the amended complaint as

Exhibit 5, but denies the remaining allegations set forth in paragraph 39.

       40.     XBK denies the allegations set forth in paragraph 40.



                                                 4
              Case 19-01230-SMG          Doc 62     Filed 05/12/20     Page 5 of 14




                            DEFENDANTS’ WRONGFUL ACTS

       41.     XBK is without information sufficient to admit or deny the allegations of paragraph

41 and, therefore, denies them.

       42.     XBK is without information sufficient to admit or deny the allegations of paragraph

42 and, therefore, denies them.

       43.     XBK is without information sufficient to admit or deny the allegations of paragraph

43 and, therefore, denies them.

       44.     XBK admits that it engaged in cross-promotion advertising with Debtor but is

without information sufficient to admit or deny the remaining allegations of paragraph 44 and,

therefore, denies them.

       45.     XBK is without information sufficient to admit or deny the allegations of paragraph

45.

       46.     XBK denies the allegations of paragraph 46.

               Absence of signage and information for Debtor’s business

       47.     XBK, who is not a party to the referenced lease addendum, is without information

sufficient to admit or deny the allegations of paragraph 47 and, therefore, denies them.

       48.     XBK denies the allegations set forth in paragraph 48.

       49.     XBK, who is not a party to the referenced lease addendum, is without information

sufficient to admit or deny the allegations explaining the terms of the referenced lease amendment

and, therefore, denies them. XBK is without information sufficient to admit or deny the remaining

allegations of paragraph 49 and, therefore, denies them.

       50.     XBK admits that, at some point in time, the sign referenced in paragraph 50 was on

site, but is without information sufficient to admit or deny the remaining allegations of the

paragraph and, therefore, denies them.



                                                5
              Case 19-01230-SMG          Doc 62      Filed 05/12/20    Page 6 of 14




       51.     XBK denies the allegations set forth in paragraph 51.

               (i) misappropriation of Debtor’s sign

       52.     XBK denies the allegations set forth in paragraph 52.

       53.     XBK denies the allegations set forth in paragraph 53.

       54.     XBK denies the allegations set forth in paragraph 54.

       55.     XBK denies the allegations set forth in paragraph 55.

       56.     XBK denies the allegations set forth in paragraph 56.

       57.     XBK is without information sufficient to admit or deny the allegations set forth in

paragraph 57 and, therefore, denies them.

               (ii) dismantling of Debtor’s front desk

       58.     XBK denies the allegations set forth in paragraph 58.

       59.     XBK denies the allegations set forth in paragraph 59.

       60.     XBK admits that the document appended to the amended complaint as Exhibit 10

is a letter and that its contents have been restated in the pleading but is without information

sufficient to admit or deny the remaining allegations set forth in paragraph 60.

       61.     XBK admits that is has renovated parts of its premises but denies the remaining

allegation of paragraph 61.

       62.     XBK denies the allegations set forth in paragraph 62.

       63.     XBK admits that Debtor was able to operate but denies the remaining allegations

set forth in paragraph 63.

       64.     XBK denies the allegations set forth in paragraph 64.

       Intentionally blocking the view of Debtor’s logo and limiting access

       65.     XBK denies the allegations set forth in paragraph 65.

       66.     XBK denies the allegations set forth in paragraph 66.



                                                 6
              Case 19-01230-SMG          Doc 62      Filed 05/12/20    Page 7 of 14




       67.     XBK denies the allegations set forth in paragraph 67.

       68.     XBK admits that the photographs appended to the amended complaint as Exhibit

11 depict aspects of the business premises but denies the remaining allegations of paragraph 68.

       69.     XBK denies the allegations set forth in paragraph 69.

       70.     XBK denies the allegations set forth in paragraph 70.

                                          No advertising

       71.     XBK admits that it engaged in cross-promotion activities with Debtor but denies

the remaining allegations of paragraph 71.

       72.     XBK denies the allegations set forth in paragraph 72.

       73.     XBK is without information sufficient to admit or deny allegations concerning

specific lease obligations and, therefore, denies the allegations set forth in paragraph 73. XBK

admits that the photographs appended to the amended complaint depict aspects of the business

premises, but denies the remaining allegations set forth in paragraph 73.

       74.     XBK denies the allegations set forth in paragraph 74.

       75.     XBK, who is not a party to the referenced lease addendum, is without information

sufficient to admit or deny the allegations explaining the terms of the referenced lease amendment

and, therefore, denies them. XBK is without information sufficient to admit or deny the remaining

allegations of paragraph 75 and, therefore, denies them.

       76.     XBK denies the allegations set forth in paragraph 76.

                            Other wrongful acts by Landlord/Xtreme

                                         (i) Food service

       77.     XBK admits that it is permitted to sell food on site but, as it is not a party to the

underlying lease documents, is without information sufficient to admit or deny the remaining

allegations set forth in paragraph 77 and, therefore, denies them.



                                                 7
                Case 19-01230-SMG        Doc 62      Filed 05/12/20     Page 8 of 14




       78.      XBK denies the allegations set forth in paragraph 78.

       79.      XBK is without information sufficient to admit or deny what actions or

communications Debtor undertook with respect to MDG and, therefore, denies them. XBK admits

that Debtor has complained about food services on site but denies the remaining allegations of

paragraph 79.

       80.      XBK denies the allegations set forth in paragraph 80.

                                       (ii) Lock-out Events

       81.      XBK admits that it has held lock-out events but denies that there have been several

such lock-out events, as well as the remaining allegations set forth in paragraph 81.

       82.      XBK denies the allegations set forth in paragraph 82.

       83.      XBK denies the allegations set forth in paragraph 83.

       84.      XBK denies the allegations set forth in paragraph 84.

       85.      XBK denies the allegations set forth in paragraph 85.

       86.      XBK denies the allegations set forth in paragraph 86 as non-factual.

                                     (iii) Customer Confusion

       87.      XBK is without information sufficient to admit or deny the allegations of paragraph

87 and, therefore, denies them.

       88.      XBK admits that its customers sign waivers, but denies the remaining allegations

set forth in paragraph 88.

       89.      XBK denies the allegations set forth in paragraph 89.

       90.      XBK denies the allegations set forth in paragraph 90.

       91.      XBK is without information sufficient to admit or deny the allegations set forth in

paragraph 91.

       92.      XBK denies the allegations set forth in paragraph 92.



                                                 8
                Case 19-01230-SMG        Doc 62       Filed 05/12/20    Page 9 of 14




       93.      XBK is without information sufficient to admit or deny the allegations of paragraph

93 and, therefore, denies them.

                             (iv) Other disreputable business practices

       94.      XBK denies the allegations set forth in paragraph 94.

       95.      XBK, who is not a party to the referenced lease addendum, is without information

sufficient to admit or deny the allegations explaining the terms of the referenced lease documents

and, therefore, denies the allegations set forth in paragraph 95.

       96.      XBK is without information sufficient to admit or deny the allegations set forth in

paragraph 96.

       97.      XBK is without information sufficient to admit or deny the allegations set forth in

paragraph 97.

       98.       XBK denies that cameras are installed on the premises, but denies allegations set

forth in paragraph 98.

       99.      XBK, who is not a party to the referenced lease addendum, is without information

sufficient to admit or deny the allegations explaining the terms of the referenced lease documents

and, therefore, denies the allegations set forth in paragraph 99.

       100.     XBK denies the allegations of paragraph 100.

                                          COUNT ONE

                   (BREACH OF COVENANT OF QUIET ENJOYMENT)
                             against Defendant Landlord

       101.     XBK is not joined as a defendant to this count. Accordingly, it is not required to

respond to the allegations made in paragraphs 101 – 110.




                                                  9
              Case 19-01230-SMG          Doc 62        Filed 05/12/20   Page 10 of 14




                                          COUNT TWO

                           BREACH OF THE IMPLIED DUTY OF
                            GOOD FAITH AND FAIR DEALING

       111.    XBK is not joined as a defendant to this count. Accordingly, it is not required to

respond to the allegations made in paragraphs 111 – 121.

                                         COUNT THREE

                                  (VIOLATION OF FDUTPA)
                                      against Landlord

       122.    XBK is not joined as a defendant to this count. Accordingly, it is not required to

respond to the allegations made in paragraphs 122 – 125.

                                          COUNT FOUR

                                  (VIOLATION OF FDUTPA)
                                        against XBK

       126.    Paragraph 126 does not require a response.

       127.    XBK denies the allegations set forth in paragraph 127.

       128.    XBK denies the allegations set forth in paragraph 128.

       WHEREFORE, XBK demands the entry of final judgment in its favor and against Debtor,

that Debtor take nothing by this action, an award of costs, an award of attorneys’ fees, as authorized

by §501.2105 Fla. Stat., and for such additional relief as this Court deems just and appropriate.

                                          COUNT FIVE

                         (TORTIOUS INTERFERENCE WITH
                     ADVANTAGEOUS BUSINESS RELATIONSHIPS)
                                  against XBK

       129.    Paragraph 129 does not require a response.

       130.    XBK is without information sufficient to admit or deny the allegations set forth in

paragraph 130 and, therefore, denies them.




                                                  10
              Case 19-01230-SMG         Doc 62        Filed 05/12/20   Page 11 of 14




       131.    XBK is without information sufficient to admit or deny the allegations set forth in

paragraph 131 and, therefore, denies them.

       132.    XBK denies the allegations set forth in paragraph 132.

       133.    XBK is without information sufficient to admit or deny the allegations set forth in

paragraph 133 and, therefore, denies them.

       134.    XBK is without information sufficient to admit or deny the allegations set forth in

paragraph 134 and, therefore, denies them.

       135.    XBK denies the allegations set forth in paragraph 135.

       136.    XBK denies the allegations set forth in paragraph 136.

       137.    XBK denies the allegations set forth in paragraph 137.

       WHEREFORE, XBK demands the entry of final judgment in its favor and against Debtor,

that Debtor take nothing by this action, an award of costs and for such additional relief as this

Court deems just and appropriate.

       138.    XBK hereby denies all allegations of the first amended complaint not expressly

admitted or otherwise addressed in the foregoing paragraphs.

                                  AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

       Debtor’s claims fail to the extent that they incorporate the substantive allegations of the

prior counts alleged against MDG. See Kohli v. Pembroke Mall, LLC, 2017 WL 4863089, *2 (S.D.

Fla. October 26, 2017) (citing Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1321

(11th Cir. 2015)).

                             SECOND AFFIRMATIVE DEFENSE

       To the extent that it is predicated upon issues of signage, access to or use of the front desk,

limitations of access or view, food service or lock-outs, Debtor’s claim for violation of the Florida



                                                 11
             Case 19-01230-SMG          Doc 62        Filed 05/12/20   Page 12 of 14




Deceptive Unfair Trade Practices Act (“FDUTPA”) fails, as the complained of acts and omissions

are expressly bargained for elements of a written lease by and between Debtor and MDG. XBK

is neither a party to the lease documents nor responsible thereunder for the parties’ performance

or breach, either in contract or statute. The grounds for liability laid out in the amended complaint

sound exclusively in a claim for breach of contract by and between Debtor and MDG.

                              THIRD AFFIRMATIVE DEFENSE

       To the extent that it is predicated upon a verbal agreement governing cross-promotion,

marketing or advertising, Debtor’s claim for violation of FDUTPA fails. The statute does not

expand on or replace the parties’ expectations created by contract.

                             FOURTH AFFIRMATIVE DEFENSE

       To the extent that it is predicated upon lock-out events, Debtor’s claim for violation of

FDUTPA fails. Debtor has been paid and compensated for all lock-out events.

                              FIFTH AFFIRMATIVE DEFENSE

       Debtor cannot recover in tort from XBK for breaches of the contracts entered into with

MDG that underlie Debtor’s claim for tortious interference with contract.

                              SIXTH AFFIRMATIVE DEFENSE

       To the extent that Debtor seeks to establish XBK as an agent of MDG, it cannot assert that

XBK is also sufficiently dissimilar from MDG that its conduct could have interfered with the

contractual arrangements maintained between XBK and MDG.

                            SEVENTH AFFIRMATIVE DEFENSE

       Debtor’s claim for tortious interference with contract fails, as XBK’s actions were taken in

furtherance of, and in compliance with, its own obligations to MDG.




                                                 12
             Case 19-01230-SMG           Doc 62        Filed 05/12/20   Page 13 of 14




                              EIGHTH AFFIRMATIVE DEFENSE

       Debtor cannot simultaneously seek compensation from MDG for breach of the contract on

the grounds alleged herein and simultaneously seek compensation from XBK for allegedly

interfering in such contractual relationship.

                              NINTH AFFIRMATIVE DEFENSE

       XBK’s conduct, undertaken on its own business premises and in furtherance of its own

business that was not in competition with Debtor, was privileged and does not give rise to tortious

interference with Debtor’s relationship with MDG.

       WHEREFORE, XBK demands the entry of final judgment in its favor and against Debtor,

that Debtor take nothing by this action, an award of costs, an award of attorneys’ fees as are

incurred in connection with the defense of count four and for such additional relief as this Court

deems just and appropriate.

 Dated: May 12, 2020.                           Respectfully submitted,

                                                By: /s/ Kai E. Jacobs
                                                Kai E. Jacobs
                                                Fla. Bar No. 987336
                                                Email: kj@sflblg.com
                                                SOUTH FLORIDA BUSINESS LAW GROUP
                                                2222 Ponce de Leon Boulevard, Suite 300
                                                Coral Gables, Florida 33134
                                                Tel: (305) 768-9846 / Fax: (305) 384-4661
                                                Attorneys for XBK Management




                                                  13
              Case 19-01230-SMG      Doc 62        Filed 05/12/20   Page 14 of 14




                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by e-mail

through the CM/ECF system on May 12, 2020 on all counsel and parties of record on the Service

List below.

                                      SERVICE LIST


 Kathleen A. Daly, Esq.                        Jay M. Sakalo, Esq.
 Law Office of Kathleen A. Daley, P.A.         Bilzin Sumberg Baena Price & Axelrod LLP
 Counsel for Debtor/Plaintiff                  Counsel for MDG Powerline
 515 N. Flagler Dr., Ste. P300                 1450 Brickell Avenue, 23rd Floor
 West Palm Beach, FL 33401                     Miami, FL 33131
 Tel: 561-293-8514                             Tel: 305-374-7580
 Email: kdaly@kadalylaw.com                    Email: jsakalo@bilzin.com

 Susan E. Raffanello, Esq.
 Scott A. Hiaasen, Esq.
 Coffey Burlington, P.L.
 Counsel for MDG Powerline
 2601 South Bayshore Drive, Penthouse One
 Miami, FL 33133
 Tel: 305-858-2900 /Fax: 305-858-5261
 Email: sraffanello@coffeyburlington.com
        shiaasen@coffeyburlington.com
        lmaltz@coffeyburlington.com
        lperez@coffeyburlington.com
        service@coffeyburlington.com


                                                     By:   /s/ Kai E. Jacobs
                                                           KAI E. JACOBS




                                              14
